ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALBERT H. BIRCHWALE of RIDGEFIELD, who was admitted to the bar of this State in 1976, be suspended from the practice of law for six months for entering into a business relationship with a client without proper disclosure, in violation of DR 5-104, for violations of the record-keeping requirements of DR 9-102(C) and Rule 1:21-6, and for directing the improper execution of jurat, in violation of DR 1-102(A)(4) and (6), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and ALBERT H. BIRCH-WALE is hereby suspended for a period of six months, effective November 5, 1990, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be retrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.